           Case 1:19-cv-08341-JPO Document 21 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------- x

MICHELLE VALVO,

                                                                  Plaintiff,      DEFENDANT DOE’S
                                                                                  NOTICE OF MOTION TO
                                 -against-                                        DISMISS THE AMENDED
                                                                                  COMPLAINT
THE DEPARTMENT OF EDUCATION OF THE CITY OF
NEW YORK, and THE UNITED FEDERATION OF                                            19-cv-08341 (JPO)(SN)
TEACHERS,

                                                               Defendants.

----------------------------------------------------------------------------- X

                 PLEASE TAKE NOTICE that upon the accompanying Declaration of Assistant

Corporation Counsel Kimberly E. Wilkens, dated April 29, 2020, and the exhibits annexed

thereto, the Memorandum of Law in Support of Defendant New York City Department of

Education’s (“Defendant DOE”) 1 Motion to Dismiss Plaintiff’s Amended Complaint, and upon

all the papers and proceedings previously had herein, Defendant DOE will move this Court at the

United States Courthouse for the Southern District of New York, 40 Foley Square, Courtroom

706 New York, NY 10007, before the Honorable J. Paul Oetken, United States District Judge, on

a date and time set by the Court, for a judgment, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, dismissing Plaintiff’s Amended Complaint in its entirety with prejudice on

the grounds that Plaintiff failed to state claims upon which relief can be granted, Plaintiff failed

to exhaust his administrative remedies, and Plaintiff failed to file timely notice of claim, and

granting such other and further relief that this Court deems just and proper.

                 PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 6.1 of the

Local Rules of the United States District Courts for the Southern and Eastern Districts of New
1
 Plaintiff alleges purported claims against co-defendant, The United Federation of Teachers (“UFT”). As these
allegations do not pertain to Defendant DOE, they are not addressed in the instant motion.
         Case 1:19-cv-08341-JPO Document 21 Filed 04/29/20 Page 2 of 2



York, (1) any opposing affidavits and answering memoranda of law shall be served within

fourteen days after service of the motion papers, and (2) any reply affidavits shall be served

within seven days after service of the answering papers.

Dated:         New York, New York
               April 29, 2020



                                                    JAMES E. JOHNSON
                                                    Corporation Counsel of the
                                                    City of New York
                                                    Attorney for Defendant DOE
                                                    100 Church Street, Room 2-109e
                                                    New York, NY 10007
                                                    (212) 356-4083
                                                    kwilkens@law.nyc.gov


                                                    By:    __________/s/_____________
                                                           Kimberly E. Wilkens
                                                           Assistant Corporation Counsel



To:

Dwayne Christopher Mason, Plaintiff’s Counsel (by ECF)

To:

Michael Del Piano, Counsel for Co-defendant UFT (by ECF)




                                                2
